Citation Nr: 1629829	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  09-32 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to September 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2008 and July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board most recently remanded the above-captioned claims in August 2015 in order to provide the Veteran with new VA examinations and obtain medical opinions regarding the etiology of the claimed conditions.  With respect to the skin examination, the Board determined a December 2013 VA medical opinion was inadequate because the examiner only indicated that the Veteran did not have a diagnosis of chloracne and failed to provide an opinion as to whether any of the Veteran's diagnosed skin disorders, including eczematous dermatitis and psoriasis, were caused by or otherwise related to service, to include as due to Agent Orange exposure.  On remand, the Board specifically directed the examiner to note service treatment records dated December 1969 and February 1970 showing in-service treatment for a skin condition.  

In November 2015, the Veteran underwent another VA skin examination, during which the examiner provided diagnoses of eczema, psoriasis, actinic keratoses, and rosacea.  The examiner noted that during service, the Veteran was treated with antibiotics and topical ointments for a rash on his feet with blisters, which developed into cellulitis.  The examiner then concurred with the negative etiological opinions provided by the previous VA examiners.  In support of this, the examiner summarized the Veteran's post-service dermatology treatment records and indicated that "there is no medical literature of eczematous dermatitis and psoriasis related to presumed Agent Orange exposure."  

In a December 2015 correspondence, the November 2015 VA examiner indicated that she was unable to find the service treatment records from December 1969 and December 1970.  Later that month, after no additional service treatment records were located, the examiner indicated that no changes to the November 2015 opinion were necessary, as "there is no new medical evidence for the Veteran's claimed skin condition, eczematous dermatitis and psoriasis."  

A review of the record reveals that the December 1969 and February 1970 service treatment records referenced in the Board's August 2015 remand directives are in the Veteran's electronic claims file.  Specifically, in December 1969, the Veteran received a diagnosis of furunculosis of the lower legs an in February 1970, he sought treatment for a rash on both upper thighs.  Because the examiner apparently did not find these records, the Board finds that a remand is necessary in order to obtain another medical opinion which complies with the terms of the Board's August 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Additionally, the examiner did not provide opinions regarding the Veteran's diagnoses of rosacea and actinic keratoses.  On remand, the examiner must address all skin conditions diagnosed during the course of the Veteran's claim, including rosacea and actinic keratoses.

With respect to the foot examination, the Board previously determined that a December 2013 VA examiner's opinion was inadequate because the examiner only provided an opinion as to whether the Veteran's hammer toes were related to service and failed to address his bilateral first metatarsal degenerative joint disease, which was diagnosed during a June 2010 VA examination.  

The Veteran underwent another VA foot examination in November 2015, after which the examiner concurred with the negative etiological opinions of the previous VA examiners.  In support of this, the examiner summarized the Veteran's post-service podiatry treatment records and cited to a September 2010 written statement from the Veteran's former employer who indicated that he recalled the Veteran having foot problems ever since he met him in 1973.  The examiner reasoned that this statement "does not support a foot condition began in service was caused by service, or is otherwise related to service" because it "documented foot problems since 1973, several years after [the Veteran] separated from the service."

Because the examiner merely concurred with the opinions of the previous VA examiners and again failed to address the Veteran's bilateral first metatarsal degenerative joint disease, the Board finds that a remand is necessary in order to obtain a supplemental opinion which addresses this diagnosis.  See Stegall, 11 Vet. App. at 271. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran's claims file to an appropriate examiner, other than the examiner who performed the November 2015 VA examination, in order to obtain an opinion as to the etiology of any currently or previously diagnosed skin disorder.  If an examination is deemed necessary, one should be scheduled.  After a review of the evidence of record, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any previously or currently diagnosed skin condition began in service, was caused by service, or is otherwise related to service, to specifically include: (a) a December 1969 service treatment record showing a diagnosis of furunculosis of the lower legs, (b) a February 1970 service treatment record showing complaints of a rash on both upper thighs, and (c) the Veteran's presumed Agent Orange exposure.  

The examiner must address each dermatological diagnosis provided during the course of the Veteran's claim, including, but not limited to, eczematous dermatitis, psoriasis, actinic keratoses, and rosacea.  Further, the examiner must provide his/her own opinion and my not merely concur with the opinion of a previous examiner.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

2.  Send the Veteran's claims file to an appropriate examiner, other than the examiner who performed the November 2015 VA examination, in order to obtain an opinion as to the etiology of the Veteran's bilateral first metatarsal degenerative joint disease.  If an examination is deemed necessary, one should be scheduled.  After a review of the evidence of record, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's bilateral first metatarsal degenerative joint disease began in service, was caused by service, or is otherwise related to service.  Further, the examiner must provide his/her own opinion and my not merely concur with the opinion of a previous examiner.  

A complete rationale for all opinions must be provided.   If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

3.  After undertaking the development above and any additional development deemed necessary, the claims must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




